DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-11, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (US 3,210,674, of record) in view of Jin et al. (“Proposal for a room-temperature diamond maser”, of record and hereinafter “Jin”).

Claim 1: Hughes discloses a microwave amplification system (Fig.4) comprising: 
a microwave amplifier (Fig.4) comprising a paramagnetic material (12 including a paramagnetic material; see col.6,10-12; see also col.5,14-16, which discusses 12 being a rutile crystal doped with Fe3+) that includes an impurity (Fe3+), the impurity having a plurality of 3+; see also col.3,3,15-56, which discusses six possible energy levels shown in Fig.1 derived from spin states, which is identical to that discussed in [0041] of the instant invention); 
an input to receive a pumping signal (pump source 32); 
an input to receive an input signal to be amplified by the microwave amplifier (52; see col.5,37-42), 
wherein the input signal has lower power than the pumping signal (see col.4,28-30);
wherein the pumping signal causes a population inversion to an excited state corresponding to at least one energy level of the plurality of 
wherein the population inversion to the at least one energy level causes amplification of the input signal, thereby generating an amplified signal (col.3,47-52, col.2,24-27, and col.5,42-44).

Claim 14: Hughes discloses a method (Fig.4) comprising: 
receiving, at a first input of a microwave amplifier (Fig.4), a pumping signal (from 32); 
receiving, at a second input of the microwave amplifier, an input signal to be amplified (from 52; see col.5,37-42), wherein the input signal has lower power than the pumping signal (see col.4,28-30); 
transmitting the pumping signal (from 32) to a paramagnetic material of the microwave amplifier (12; see col.6,10-12 and col.5,14-16), to cause a population inversion to an excited state in the paramagnetic material corresponding to at least one energy level (see col.3,47-52, col.2,24-27); 
wherein the at least one energy level is generated by the existence of an impurity in the paramagnetic material (Fe3+),the impurity having 3+; see also col.3,3,15-56, which discusses six possible energy levels shown in Fig.1 derived from spin states, which is identical to that discussed in [0041] of the instant invention); 
wherein unique combinations of each of the one or more nuclear spin and the one or more electron spin states correspond to a plurality of energy levels that include the at least one energy level (six energy levels due to the spin states of Fe3+; see col.2,40-50 and col.3,3,15-56, which discusses six possible energy levels shown in Fig.1 derived from spin states); 
transmitting the input signal through the paramagnetic material of the microwave amplifier in the excited state (see Fig.4 and col.5,37-44); 
based at least in part routing the paramagnetic material in the excited state, amplifying the input signal based on the at least one energy level, thereby generating an amplified signal (col.3,47-52, col.2,24-27, and col.5,42-44).

Hughes does not clearly disclose the impurity “having a plurality of nuclear spin states” and the pumping signal causing “a population inversion to an excited state corresponding to at least one energy level of the plurality of nuclear spin states and electron spin-based energy levels”.
Jin discloses that nitrogen vacancy centers in diamond may be utilized a maser and/or microwave amplification application in order to provide longest known solid-state spin lifetime at room temperature, high optical pumping efficiency, and material stability. See abstract. Jin further discloses that the NV centers in diamond have a plurality of nuclear spin and electron spin-based energy levels, where pumping causes a population inversion to an excited state corresponding to at least one energy levels of the plurality of energy levels (see pg.3, left column, which discloses “the individual spins experience local field fluctuations due to interaction with nuclear spins, coupling to other NV and nitrogen (P1) centre electron spins, and fluctuation of the zero-field splitting”; see also pg.3, right column; finally, note that NV centers in diamond is identical to the material used in the instant invention, thus must have the same intrinsic characteristics; see [0038] of the instant application). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have provided the NV centers in diamond in place of the material 12 of Hughes (including the corresponding pump source of Jin) in order to have provided a paramagnetic material with longer solid-state spin lifetime at room termperature, high optical pumping efficiency, and material stability, thus resulting in a device that can be operated at higher temperatures.

Claim 3: Hughes discloses the microwave amplifier as a maser microwave amplifier (see title, col.1,51-54).
Claim 4: Hughes and Jin disclose the paramagnetic material as a diamond crystal, and the impurity is a nitrogen impurity within the diamond crystal (see discussion of Jin above).
Claims 5 and 15: Hughes discloses wherein a magnetic field is applied to the paramagnetic material, thereby generating excited states for impurity population of the impurity (see col.5,34-36 of Hughes).
Claim 6: Hughes discloses wherein each unique excited state corresponds to a unique combination of a nuclear spin and electron spin of the impurity (see discussion of the combination of Hughes and Jin above, where diamond with nitrogen vacancy centers is instead utilized, thus providing the same excited states as disclosed by the instant invention and recited in claim 6).
Claim 7: Hughes discloses wherein energy levels, of the plurality of energy levels, that correspond to the same electron spin but different a nuclear spin, are equally spaced (see col.3,29-36 of Hughes and discussion of Hughes and Jin above).
Claims 8, 9, 16, and 17: Hughes discloses wherein the pump signal causes an initial population inversion to an initial excited state of an initial ground state of the impurity, wherein the initial excited state is different from the initial ground state by at least the difference in an electron spin of the impurity, and wherein the population inversion is caused by cross-relaxation of the initial excited state into the excited state, wherein the excited state is different from the initial excited state by at least the difference in a nuclear spin of the impurity (Hughes discloses a maser amplifier with pump source 32, which excites a paramagnetic material in an identical manner to cause population inversion, and thus can expected to behave identically functionally; see also Fig.2B, col.3,37-61).
Claims 10 and 18: Hughes and Jin disclose wherein the amplification of the input signal is performed through release of energy from a relaxation of the population inversion from the excited state to a ground state of the excited state (see col.3,37-61 of Hughes and discussion above).
Claims 11 and 19: Hughes discloses wherein the pump signal has a lower frequency than the input signal (see col.3,57-61 of Hughes).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes in view of Jin as applied to claim 1 above, and further in view of Walsworth et al. (“Hydrogen maser at temperatures below 1 K”, of record and hereinafter “Walsworth”).

Hughes discloses the limitations of claim 1 above. Additionally, Hughes discloses providing the paramagnetic material comprising the impurity (12) placed in a microwave resonator (maser cavity 16) that is provided in a cryogenic environment (i.e. 2.2 to 4.2K; see col.5,29-32). Jin, while disclosing the possibilities of room temperature masers, also discloses diamond with NV centers utilized in cryogenic environments as well (see pg.2, left column: “Nitrogen-vacancy (NV) centre spins in diamond have been extensively studied for quantum information processing and quantum sensing. This is due to their long coherence time at room temperature and high efficiencies of initialization by optical pumping and readout via photon detection. In particular, coupling between ensemble NV centre electron spins and superconducting resonators has been demonstrated for quantum information storage and retrieval in hybrid quantum systems at cryogenic temperature”). However, Hughes and Jin do not explicitly disclose the cryogenic environment in which the maser cavity is provided is a “dilution refrigerator”, as required by the claim. Walsworth discloses that a dilution refrigerator may be used in a similar maser application to provide such a cryogenic environment (“cooled down to about 300 mK). See pg.1, last paragraph. One of ordinary skill in the art would have thus recognized a dilution refrigerator as disclosed by Walsworth as a suitable device for providing the temperatures as required by Hughes and discussed by Jin. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have provided a dilution refrigerator as disclosed by Walsworth as a suitable device for providing the 2.2K to 4.2K temperatures as required by Hughes.

Allowable Subject Matter
Claims 12, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pgs.2-3, filed 24 June 2022, with respect to the rejection(s) of claims 1, 3, 5-11, and 14-19 under 35 U.S.C. 102(a)(1) over Hughes have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Hughes in view of Jin, as discussed above.
Specifically, while Applicant’s argument that Hughes does not explicitly disclose an impurity having “a plurality of nuclear spin and electron spin-based energy levels”, Jin discloses utilizing diamond with NV centers, as provided above and in the previous office action (see claim 4).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849